PPINION ON MOTION POE REHEARING.
GOODE, J.
I have re-examined this .case with reference to the soundness of our decision on the first proposition in the opinion and am convinced it was sound. I will state my reasons: Much is said in the motion for rehearing about the Mutual Benefit Department and the Order of Railroad Telegraphers being two distinct organizations, but I find that fact is immaterial. There is a certain relationship between them as shown by the constitution and hy-iaws. Leech died June 2, 1906. His assessments were paid to June 1, and it is not contended there was a delinquency in assessments which would, by itself, work a forfeiture. If there was a delinquency in assessments it was only for one day, i. e., from June 1st to June 2d, which would not con. *22stitute a forfeiture. But be was delinquent in bis dues from January 1st to June 2d, that is, five months and one day. Now article five of the by-laws (abstract 22) says: “Members of the order whose dues and assessments are not fully paid within sixty days from the beginning of the semiannual dues period, shall forfeit their membership in the Mutual Benefit Department without further notice.” It will be observed that dues- and assessments are united by the copulative conjunction, which clearly implies that in order to work a for: feiture after sixty days delinquency, the delinquency must be in both dues and assessments. The defendant’s attorney earnestly insists that it should be read dues or assessments, and that sixty days delinquency in either would work a forfeiture, and hence Leech’s five months’ 'delinquency in his dues suffices to forfeit his membership. I think this argument is refuted by the by-laws relating to non-payment of dues, which will be found on page 31 of the abstract, and is section 26. This section says that a member refusing or neglecting to pay his dues for six months in advance in full, is not in good standing sixty days after the delinquency begins, and then says, in a concluding paragraph, that if a member is delinquent in dues for six months, his name will be dropped without further notice. It seems to be certain that this clause means a delinquency in dues alone in order to work a forfeiture of insurance or membership must last six months. In other words, I read the by-laws to mean that a delinquency in both assessments and dues for sixty days will work a forfeiture, or -a delinquency in dues alone for six months will work a forfeiture. ‘Leech was not delinquent in his dues for six months and hence( his insurance was in force.
With the other parts of the opinion I do not agree; however the judgment should be affirmed on the first proposition.